IVERS, Judge,
concurring:
Attached to the veteran’s opposition to the Secretary’s motion for summary affirmance was a copy of Veterans Health Administration (VHA) Directive No. 98-052 (Nov. 18, 1998) (expires Sept. 30, 1999). This document could not have been before either the Secretary or the Board as it was not issued until after both had concluded their review of the claim. Therefore, the Court cannot comment on what effect the directive might have on whether the veteran, who is receiving medical care from VA for a service-connected disability, can obtain an opinion from a VA medical professional in an attempt to well ground his claim for an increased evaluation.